Brady, J.
This action was submitted, but upon examination the papers appear to be so imperfect that the question whicli is supposed to have arisen in some way cannot be properly examined. The question involved is whether Messrs. Deutsch Bros, are entitled to damages for their eviction from the premises which they hired from the lunatic under circumstances which would •entitle them to some consideration. The referee seems to have determined that they were entitled to recover from the estate a comparatively large sum of money as damages. What was done with this report does not distinctly appear, inasmuch as the decree from which the appeal is taken is not printed, and the confusion is worse confounded from the statement on the part of the appellants that the referee found that the claim was invalid, whereas from the report printed it appears that he found in favor of the claim, and awarded its payment. It is true that it is stated in the case that the referee made his report, and rejected the claim of Deutsch Bros, for damages as improper, invalid, and not legally chargeable out of the estate, and that they excepted to the report, and to the rejection of their claim, and that the referee’s report was confirmed. But the referee’s report then states the facts found by the referee at the request of Deutsch Bros., setting them out, by which the result is in their favor, as already stated. The case has been examined with reference to its merits, and, if it were in a condition to be disposed of, it could be. But it is not. The case must therefore be remitted back for correction. All concur.